United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2839
                     ___________________________

                                John C. Calon

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                       Bank of America Corporation

                                     Defendant

                    Bank of America Corporation N.A.

                    lllllllllllllllllllllDefendant - Appellee

             Mr. Bank of America Corporation; Brian Moynihan

                               llllllDefendants
                                ____________

                  Appeal from United States District Court
             for the Western District of Missouri - Kansas City
                              ____________

                         Submitted: March 9, 2020
                          Filed: March 13, 2020
                              [Unpublished]
                              ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________
PER CURIAM.

        John Calon appeals from the district court’s1 dismissal with prejudice of his
complaint asserting claims relating to a home equity loan, based on his failure to
comply with pretrial scheduling orders. See Fed. R. Civ. P. 41(b). After remand, see
Calon v. Bank of Am., N.A., 915 F.3d 528 (8th Cir. 2019), the case was set for trial,
and Calon failed to submit any of the required pretrial or trial filings after the district
court repeatedly informed him of the deadlines, granted him multiple extensions, and
warned him that his case would be dismissed if he failed to comply with the court’s
orders. Upon careful review of the parties’ arguments on appeal, the circumstances
of this case, and the district court’s consideration of lesser sanctions, we conclude the
district court did not abuse its discretion. See Rodgers v. Curators of Univ. of
Missouri, 135 F.3d 1216, 1219-20 (8th Cir. 1998) (standard of review); see also Hunt
v. City of Minneapolis, Minn., 203 F.3d 524, 526-28 (8th Cir. 2000).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________




       1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                           -2-